Citation Nr: 0939110	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-09 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to a TDIU.  The Veteran 
disagreed with that decision and perfected an appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claim on appeal is warranted.  

The Veteran is service connected for posttraumatic stress 
disorder, evaluated as 50 percent disabling, and for chronic 
dislocation of the left shoulder, evaluated as 20 percent 
disabling.  He asserts that he is unemployable as a result of 
these disabilities. 

In May 2004, the Veteran was involved in a serious motorcycle 
accident and suffered a traumatic brain injury (TBI).  He is 
not service-connected for any residuals of the TBI.  The 
Veteran, who had been working as a manager for the post 
office, did not work again after this accident until 
approximately October 2005.  Multiple medical professionals 
have stated that the Veteran could not return to work during 
this period (see for example, September 17, 2004 VA 
examination report; November 23, 2004 VA mental health note; 
August 12, 2004 and February 3, 2005 neuropsychological 
evaluations by private clinical neuropsychologist, Dr. W; 
January 24, 2005 neurology evaluation by private physician, 
Dr. K; and undated statement from neurologist, Dr. G, 
received June 2, 2005).  The Veteran's wife, a trauma nurse, 
also stated that the Veteran was unable to work during this 
time.  The Veteran did return to work around October 2005 and 
then retired sometime in 2006 or early 2007, apparently, in 
part, at the urging of his therapist.   

The medical opinions of record indicate that after his 
motorcycle accident the Veteran could not work in his former 
capacity as a result of impairment in memory, visual spatial 
functioning, attention, executive functioning, working 
memory, reasoning, as well as other problems.  However, the 
record is somewhat unclear as to whether the symptoms causing 
the reported inability to function in his former position 
were the result of TBI, PTSD, or both disabilities.  In this 
regard, the Board notes that both TBI and PTSD can affect 
cognitive functioning.  

In September 2004, a VA examiner indicated that the PTSD 
symptoms worsened because of the motorcycle accident.  In 
January 2005, the medical director of a brain injury program 
at a hospital stated that it was not clear to him if some of 
the Veteran's symptoms were from PTSD or related to brain 
injury.  In February 2006, a VA examiner stated that it was 
unclear to what extent some symptoms relate to chronic PTSD 
versus residual effects of TBI, such as trouble 
concentrating, remembering and loss of interest.  The 
examiner also stated that TBI likely exacerbated previous 
disability and created new disability.    

The Board notes that where it is not possible to distinguish 
the effects of a nonservice-connected condition from those of 
a service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, it appears that the Veteran could not work in 
his position as a manager for at least a period of time 
during the course of the appeal.  However, it is still 
unclear if any unemployability was the result of the service-
connected disabilities, specifically as a result of PTSD.  As 
such, the Veteran should be scheduled for an examination to 
determine whether the Veteran is or was unemployable during 
the course of this appeal as a result of service-connected 
disabilities.  Instructions to the examiner are detailed 
below.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities in 
question.  After the Veteran has signed 
the appropriate releases, any outstanding 
records should be obtained and associated 
with the claims folder. All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2. Schedule the Veteran for an appropriate 
examination to determine the current 
severity of PTSD.  The entire claims file 
must be made available to the examiner, 
and the report of examination should 
include discussion of the Veteran's 
documented medical history and assertions.  
All findings should be reported in detail.

The examiner is asked to determine which 
symptoms (on present examination and 
reported in the past) are caused solely by 
PTSD, which symptoms are caused solely by 
TBI, and which symptoms could be caused by 
TBI and/or PTSD but the specific 
disability causing the symptom cannot be 
determined.  Essentially, the examiner is 
asked to separate out the symptoms caused 
only by TBI.  The examiner is also asked 
to indicate if for any symptoms caused by 
both TBI and PTSD, the level of severity 
caused by PTSD alone can be determined.  
For example, if TBI and PTSD both caused 
memory problems, can it by said that the 
PTSD alone caused only mild impairment, 
but that the TBI caused a higher level of 
impairment.

Based on only the symptoms caused by PTSD 
and the symptoms that the examiner cannot 
clearly attribute to either TBI or PTSD 
(but could be caused by PTSD), taking into 
account the severity caused by PTSD (if 
this can be determined), the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the Veteran's PTSD, either 
individually or in concert with service-
connected chronic dislocation of the left 
shoulder, rendered him unable to obtain or 
retain substantially gainful employment at 
any point during this appeal.

If the examiner finds that the Veteran was 
unable to obtain or retain substantially 
gainful employment as a result of service-
connected disabilities for only a period 
of time, the period of time should be 
clearly stated.  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

3.  Thereafter, readjudicate the issue of 
entitlement to a TDIU.  If any benefit 
sought is not granted, issue a 
supplemental statement of the case, and 
afford the Veteran and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


